                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JEFFREY TURNER,

         Petitioner,                                                    ORDER
 v.
                                                                Case No. 20-cv-291-bbc
 LANCE WIERSMA, Administrator,
 Division of Community Corrections,
 Wisconsin Department of Corrections,

         Respondent.


        Petitioner Jeffrey Turner seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a motion for leave to proceed without prepayment of the filing fee no later than April 14, 2020.

Any motion for leave to proceed without prepayment of the filing fee must include an affidavit

of indigency.

                                             ORDER

        IT IS ORDERED that:

                  1.    Petitioner Jeffrey Turner may have until April 14, 2020, to pay the $5

filing fee or submit a properly supported motion for leave to proceed without prepayment of

the filing fee.

        2.        If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before April 14, 2020, I will assume that petitioner wishes to

withdraw this petition.

                        Entered this 30th day of March, 2020.

                               BY THE COURT:

                               /s/
                               PETER OPPENEER
                               Magistrate Judge
